FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                    July 2, 2010
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 KEITH E. FRAZIER,

              Petitioner - Appellant,                    No. 09-1429
       v.                                               (D. Colorado)
 HEARING OFFICER JACKSON;                      (D.C. No. 1:09-CV-01789-ZLW)
 WARDEN HOYT BRILL, Private
 prisons Monitoring Unit Designee
 John Doe; COLORADO
 DEPARTMENT OF CORRECTIONS,

              Respondents - Appellees.


              ORDER DENYING PETITION FOR REHEARING
                     AND REHEARING EN BANC


Before HARTZ, ANDERSON, and SEYMOUR, Circuit Judges.


      After this court issued an order denying his request for a Certificate of

Appealability to appeal the denial of his motion for relief under 28 U.S.C. § 2241,

Keith Frazier filed a pro se petition for rehearing en banc. We then appointed

counsel for Mr. Frazier. New counsel filed a supplemental petition for panel

rehearing. At our request, the respondents submitted a response. Having

reviewed these pleadings, we deny panel rehearing. We have determined,

however, that substitution of the court’s original decision is appropriate.
Consequently, we withdraw our prior Order and substitute the attached amended

Order.

         The original suggestion for rehearing en banc was circulated to all the

judges of the court who are in regular active service. No judge called for a poll.

Therefore, the en banc petition is likewise denied. The clerk is directed to docket

the new Order denying a certificate of appealability forthwith.



                                         ENTERED FOR THE COURT




                                         ELISABETH A. SHUMAKER,
                                         Clerk of Court




                                           -2-
                                                                        FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 December 3, 2009
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                TENTH CIRCUIT



 KEITH E. FRAZIER,

              Petitioner - Appellant,                    No. 09-1429
       v.                                               (D. Colorado)
 HEARING OFFICER JACKSON;                     (D.C. No. 1:09-CV-01789-ZLW)
 WARDEN HOYT BRILL, Private
 prisons Monitoring Unit Designee
 John Doe; COLORADO
 DEPARTMENT OF CORRECTIONS,

              Respondents - Appellees.


            ORDER DENYING CERTIFICATE OF APPEALABILITY


Before HARTZ, ANDERSON, and SEYMOUR, Circuit Judges.


      Keith Frazier is a prisoner in the custody of the Colorado Department of

Corrections at the Crowley County Correctional Facility in Olney Springs,

Colorado. He filed a pro se application for writ of habeas corpus under 28 U.S.C.

§ 2241 in the United States District Court for the District of Colorado. The

district court dismissed the application and denied relief. He seeks a certificate of

appealability (COA) from this court to appeal the denial of his application. See

Montez v. McKinna, 208 F.3d 862, 868–69 (10th Cir. 2000) (requiring a COA to

appeal dismissal of habeas application brought by state prisoner under 28 U.S.C.

§ 2241 or § 2254). We deny a COA and dismiss the appeal.
I.    BACKGROUND

      While correctional officers were conducting a prisoner count in

Mr. Frazier’s prison area on May 22, 2005, he was involved in an altercation with

his cellmate inside their cell. As a result of the incident he was charged with two

prison disciplinary offenses—fighting and count interference. He argued that he

was not guilty of either disciplinary offense because he had acted in self-defense

after being attacked by his cellmate; but he was convicted of both and sentenced

to 20 days in segregation. In addition, the offense made him ineligible to obtain

earned-time credits for two months. The disciplinary convictions were affirmed

both on administrative appeal and in state-court proceedings.

      In July 2009 Mr. Frazier filed his § 2241 application in district court.

Although not all his claims were framed in terms of his right to due process under

the United States Constitution, he essentially contended that he had been denied

due process in four respects: (1) there was insufficient evidence to convict him of

the disciplinary offenses; (2) he was denied a fair hearing because he could not

call certain witnesses at his administrative hearing; (3) the warden did not timely

review his administrative appeal; and (4) his administrative appeal was not

reviewed by the Private Prison Monitoring Unit of the Colorado Department of

Corrections. (Insofar as he was claiming violations of state law alone, he was not

entitled to relief under § 2241. See Montez, 208 F.3d at 865.) He argued that the

allegedly erroneous disciplinary convictions resulted in a loss of earned-time

                                        -2-
credits and other “potential collateral consequences.” R. at 25. His requested

relief was an order expunging the disciplinary convictions “so that he can recover

‘earned-time’ credits against his sentence that he has lost.” Id.

      The district court denied Mr. Frazier’s application. It concluded that he

could not obtain habeas relief because even if his contentions were meritorious,

he would not be entitled to immediate or speedier release. The district court

denied Mr. Frazier’s request to reconsider.

II.   DISCUSSION

      Because Mr. Frazier was denied a COA by the district court, he may not

appeal the district court’s decision absent a grant of a COA by this court. See

Montez, 208 F.3d at 868–69. A COA will issue “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). This standard requires “a demonstration that . . . includes showing

that reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted). If the

application was denied on procedural grounds, the applicant faces a double

hurdle. Not only must the applicant make a substantial showing of the denial of a

constitutional right, but he must also show “that jurists of reason would find it

debatable . . . whether the district court was correct in its procedural ruling.” Id.

                                          -3-
“Where a plain procedural bar is present and the district court is correct to invoke

it to dispose of the case, a reasonable jurist could not conclude either that the

district court erred in dismissing the petition or that the petitioner should be

allowed to proceed further.” Id.

      An application for habeas relief may be granted only “when the remedy

requested would result in the prisoner’s immediate or speedier release from . . .

confinement.” Boutwell v. Keating, 399 F.3d 1203, 1209 (10th Cir. 2005).

Mr. Frazier contends that the district court erred in concluding that the

disciplinary proceedings did not affect the duration of his sentence. He argues

that both the denial of earned-time credits and other potential collateral

consequences from his disciplinary convictions—such as the denials of release on

parole, transfer to community corrections, and sentence reconsideration—resulted

in a longer period of incarceration.

      We agree with Mr. Frazier that earned-time credits would reduce the time

he must serve on his sentence. But due process under the United States

Constitution protects against deprivation of earned-time credits only if

Mr. Frazier had a protected liberty interest in those credits. And he has no such

interest because the award of earned-time credits is within the discretion of prison

authorities. See Fogle v. Pierson, 435 F.3d 1252, 1262 (10th Cir. 2006).

Accordingly, Mr. Frazier cannot base his due-process claim on his loss of

eligibility for earned-time credits.

                                          -4-
       As for the potential collateral consequences of which Mr. Frazier

complains, we have recognized that “the connection between a disciplinary

decision and the length of a prisoner’s sentence may be sufficient to establish a

liberty interest when the prisoner establishes that the decision was the only factor

that lengthened the sentence.” Wilson v. Jones, 430 F.3d 1113, 1119 (10th Cir.

2005). But Mr. Frazier has not shown that the denial of his release on parole,

placement in community corrections, or sentence reconsideration was the result of

his disciplinary convictions. Indeed, he concedes that no reason was given for

any of these denials.

III.   CONCLUSION

       Because no reasonable jurist could debate whether Mr. Frazier’s application

ought to have been granted, we DENY his request for a COA and DISMISS his

application. We GRANT his motion to proceed in forma pauperis.




                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -5-